Title: From Thomas Jefferson to Thomas Mann Randolph, 19 March 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th: J. to TMR.
Washington Mar. 19. 1801.

I snatch half a moment to inform you that a circumstance has occurred which will inevitably keep me a week longer or thereabouts. in the mean time my horses will wait I presume at Heron’s. my tender love to my dear Martha, & the little ones. Affectionate attachment to yourself.
P.S. I do not know if there is any merit in the music inclosed. It has been sent to me.
